Citation Nr: 9929829	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-25 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the reduction of the veteran's Department of Veterans 
Affairs (VA) nonservice-connected pension benefits, as of 
December 1, 1994, was proper.  .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 determination from the San Diego, 
California, VA Regional Office (RO), which reduced the 
veteran's VA nonservice-connected pension benefits effective 
December 1, 1994.

The Board notes that the veteran requested a hearing before a 
member of the Travel Board but failed to report for such 
hearing scheduled in March 1999.  Thus, the Board will 
proceed to address his claim.  See 38 C.F.R. § 20.704(d) 
(1999).


FINDINGS OF FACT

1.  In March 1994, the veteran was awarded VA nonservice-
connected pension benefits, paid at the rate prescribed by 
legislation based on no countable income, effective 
February 1, 1991.

2.  Social Security Administration (SSA) information shows 
that the veteran was in receipt of Social Security disability 
benefits beginning December 1, 1994, which are countable 
income for pension purposes.  

3.  Based on the veteran's receipt of Social Security 
disability benefits, the RO reduced his nonservice-connected 
pension benefits effective December 1, 1994.  






CONCLUSION OF LAW

The reduction of monthly nonservice-connected pension 
benefits as of December 1, 1994, was proper, based on receipt 
of Social Security disability benefits.  38 U.S.C.A. §§ 1503; 
1521 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 
3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "[t]he Secretary shall pay to each 
veteran of a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of this 
section) and who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 
3.23 (1999).

For a veteran who is not married or lives alone and who does 
not contribute to the support of another, the maximum rate of 
pension must be reduced by the amount of his countable annual 
income.  38 U.S.C.A. § 1521(b) (West 1991); 
38 C.F.R. § 3.23(b), (d)(4) (1998).  Income is defined, in 
general, as "[p]ayments of any kind from any source" and 
"will be counted for the calendar year in which it is 
received." 38 C.F.R. §§ 3.252(c), 3.271(a) (1999).  38 
C.F.R. § 3.271(a) provides that payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period unless specifically excluded under 
38 C.F.R. § 3.272.  Old age and disability insurance under 
title II of the Social Security Act will be considered income 
as a retirement benefit under the rules contained in 
paragraph (e) of this section.  38 C.F.R. §§ 3.262(f), 
3.271(g) (1999).  Such benefits are not specifically excluded 
under 38 C.F.R. § 3.272.  

Regulations provide that the maximum annual rate of improved 
disability pension shall be reduced by the amount of 
countable annual income of the veteran.  38 C.F.R. § 3.23(b).  
Whenever there is a change in a beneficiary's annual rate of 
countable annual income, the monthly rate of pension payable 
shall be computed by reducing the beneficiary's applicable 
maximum annual pension rate by the beneficiary's new annual 
rate of countable income on the effective date of the change 
and the annual rate of income, and dividing the remainder by 
12.  38 C.F.R. § 3.273(b)(2). 

Effective from December 1, 1994, the established annual rate 
(income limitation) for a veteran with no dependents was 
$8,037.  Effective from December 1, 1995, the established 
annual rate (income limitation) for a veteran with no 
dependents was $8,246.  Effective from December 1, 1996, the 
established annual rate (income limitation) for a veteran 
with no dependents was $8,486.  Effective from December 1, 
1997, the established annual rate (income limitation) for a 
veteran with no dependents was $8,665.  See VA Manual M 21- 
1, Part 1, Appendix B.

A review of the claims file shows that the veteran received 
Social Security disability benefits beginning December 1, 
1994, minus deductions for medical insurance premiums.  As 
set out above, VA laws and regulations require that the 
veteran's monthly rate of VA nonservice-connected pension 
benefits must be reduced by the monthly rate of his SSA 
benefits.  See 38 C.F.R. §§ 3.262(f), 3.262(i), and 3.271(g).  

The Board further notes that the veteran has made two 
specific arguments in connection with his claim, including at 
the time of his hearing at the RO in December 1995.  The 
first is that information pertinent to the wrong Social 
Security number was used to reduce his pension benefit.  
However, the Board has carefully reviewed documents from the 
SSA and notes that the Social Security number attributable to 
the veteran is shown on documents indicating his receipt of 
monthly SSA benefits.  Second, the veteran argues that he 
received Supplemental Security Income (SSI) rather than 
Social Security disability benefits.  However, information 
from SSA shows that he did not receive SSI.  Thus, to the 
extent that SSI benefits are not counted as income, such does 
not apply to the veteran's Social Security benefits.  At the 
time of his hearing and elsewhere in the record, the veteran 
has also argued that he had never received several of his 
pension checks; however, on investigation of that matter the 
veteran's financial institution indicated that the checks in 
question had been deposited.  There is no other basis to find 
reduction of the veteran's benefits improper.  In conclusion, 
the reduction of monthly nonservice-connected pension 
benefits as of December 1, 1994, was proper, based on receipt 
of Social Security disability benefits.  38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273, 3.660.  Since the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's VA pension benefits were properly reduced as of 
December 1, 1994, and thus, the appeal is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

